Exhibit 10.4(2)

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Third Amended and Restated Employment Agreement (the “Agreement”) made this
16th day of December, 2008, between PerkinElmer, Inc., a Massachusetts
corporation (hereinafter called the “Company”), and Robert F. Friel (hereinafter
referred to as the “Employee”).

WITNESSETH:

WHEREAS, the Employee is employed by the Company in a management position
pursuant to an Amended and Restated Employment Agreement effective as of the 1st
day of February, 2008 (the “Second Restated Agreement”); and

WHEREAS, the Employee and the Company wish to amend and restate the Second
Restated Agreement, with this Agreement to supersede all prior agreements
between the parties;

NOW, THEREFORE, in consideration of the sum of One Dollar, and of the mutual
covenants herein contained, the parties agree as follows:

 

1.   (a)   Except as hereinafter otherwise provided, the Company agrees to
employ the Employee as the Chief Executive Officer and President of the Company,
and the Employee agrees to remain in the employment of the Company in that
capacity for a period of one year from the date hereof and from year to year
thereafter until such time as this Agreement is terminated.   (b)   The Company
will, during each year of the term of this Agreement, place in nomination before
the Board of Directors of the Company the name of the Employee for election as
the Chief Executive Officer and President of the Company except when a notice of
termination has been given in accordance with Paragraph 5(b). 2.   The Employee
agrees that, during the specified period of employment, he shall, to the best of
his ability, perform his duties, and shall devote his full business time, best
efforts, business judgment, skill and knowledge to the advancement of the
Company and its interests and to the discharge of his duties and
responsibilities hereunder. The Employee shall not engage in any business,
profession or occupation which would conflict with the rendition of the
agreed-upon services, either directly or indirectly, without the prior approval
of the Board of Directors, except for personal investment, charitable and
philanthropic activities. 3.   During the period of his employment under this
Agreement, the Employee shall be compensated for his services as follows:   (a)
  Except as otherwise provided in this Agreement, he shall be paid a salary
during the period of this Agreement at a base rate to be determined by the
Company on an annual basis. Except as provided in Paragraph 3(d), such annual
base salary shall under no circumstances be fixed at a rate below the annual
base rate then currently in effect.



--------------------------------------------------------------------------------

  (b)   He shall be reimbursed for any and all monies expended by him in
connection with his employment for reasonable and necessary expenses on behalf
of the Company in accordance with the policies of the Company then in effect.  
(c)   He shall be eligible to participate under any and all bonus, benefit,
pension (including supplemental executive retirement (“SERP”)), compensation,
and equity and incentive plans which are, in accordance with Company policy and
the terms of the plan, available to persons in his position (within the
limitation as stipulated by such plans). Such eligibility shall not
automatically entitle him to participate in any such plan.   (d)   If, because
of adverse business conditions or for other reasons, the Company at any time
puts into effect salary reductions applicable at a single rate to all management
employees of the Company generally, the salary payments required to be made
under this Agreement to the Employee during any period in which such general
reduction is in effect may be reduced by the same percentage as is applicable to
all management employees of the Company generally. Any benefits made available
to the Employee which are related to base salary shall also be reduced in
accordance with any salary reduction. 4.   (a)   During the period of employment
by the Company, and thereafter for the longer of one year or any period during
which the Company shall pay Employee severance benefits under this Agreement,
the Employee will not directly or indirectly: (i) as an individual proprietor,
partner, stockholder, officer, employee, director, joint venturer, investor,
lender, or in any other capacity whatsoever (other than as the holder of not
more than one percent (1%) of the total outstanding stock of a publicly held
company), engage directly or indirectly in any business or entity which competes
with the business conducted by the Company or its affiliates in any city or
geographic area in which the Company or its affiliates conduct material
operations at the time of termination of employment under this Agreement, except
as approved in advance by the Board after full and adequate disclosure; or
(ii) recruit, solicit or induce, or attempt to induce, any employee or employees
of the Company to terminate their employment with, or to otherwise cease their
relationship with, the Company; or (iii) solicit, divert or take away, or
attempt to divert or to take away, the business or patronage of any of the
clients, customers or accounts, of the Company.   (b)   If any restriction set
forth in this Paragraph 4 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographical area, it shall be
interpreted to extend only over the maximum period of time, range of activities
or geographic area as to which it may be enforceable.

 

2

Employment Agreement



--------------------------------------------------------------------------------

  (c)   The restrictions contained in this Paragraph 4 are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose. The Employee agrees that any breach
of this Paragraph 4 will cause the Company substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief.   (d)   The Employee acknowledges
that he has signed and is bound by the Employee Patent and Proprietary
Information Utilization Agreement attached hereto.   (e)   During the period of
his employment by the Company or for any period during which the Company shall
continue to pay the Employee his salary under this Agreement, whichever shall be
longer, the Employee shall not in any way whatsoever aid or assist any party
seeking to cause, initiate or effect a Change in Control of the Company as
defined in Paragraph 6 without the prior approval of the Board of Directors. 5.
  Except for the Employee covenants set forth in Paragraph 4, which covenants
shall remain in effect for the periods stated therein, and subject to Paragraph
6, this Agreement shall terminate upon the happening of any of the following
events and (except as provided herein) all of the Company’s obligations under
this Agreement, including, but not limited to, making payments to the Employee
shall cease and terminate:   (a)   On the effective date set forth in any
resignation submitted by the Employee and accepted by the Company, or if no
effective date is agreed upon, the date of receipt of such resignation letter.  
(b)   At the death of the Employee.   (c)   At the termination of the Employee
for cause. As used in the Agreement, the term “cause” shall mean:     (i)  
Misappropriating any funds or property of the Company;     (ii)   Unreasonable
refusal to perform the duties assigned to him under this Agreement;     (iii)  
Conviction of a felony;     (iv)   Continuous conduct bringing notoriety to the
Company and having an adverse effect on the name or public image of the Company;
    (v)   Violation of the Employee’s covenants as set forth in Paragraph 4
above; or     (vi)   Continued failure by the Employee to observe any of the
provisions of this Agreement after being informed of such breach.

 

3

Employment Agreement



--------------------------------------------------------------------------------

  (d)   At termination of the Employee by the Company without cause.   (e)  
Twelve months after written notice of termination (a “Disability Termination
Notice”) is given by the Company to the Employee based on a determination by the
Board of Directors that the Employee is disabled (which, for purposes of this
Agreement, shall mean that the Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, with such determination
to be made by the Board of Directors, in reliance upon the opinion of the
Employee’s physician or upon the opinion of one or more physicians selected by
the Company). A Disability Termination Notice shall be deemed properly delivered
if given by the Company to the Employee on the 180th day of disability of the
Employee. Notwithstanding the foregoing, if, during the twelve-month period
following proper delivery of a Disability Termination Notice as aforesaid, the
Employee is no longer disabled and is able to return to work, such Disability
Termination Notice shall be deemed automatically rescinded upon the Employee’s
return to work, and the employment of the Employee shall continue in accordance
with the terms of this Agreement. During the first 180 days of continuous
disability of the Employee, the Company will make monthly payments to the
Employee in an amount equal to the difference between his base salary and the
benefits received by the Employee under the Company’s Short-Term Disability
Income Plan. During the twelve-month period following proper delivery of a
Disability Termination Notice as aforesaid, the Company will make monthly
payments to the Employee in an amount equal to the difference between his base
salary and the benefits provided by the Company’s Long-Term Disability Plan. If
any payments to the Employee under the Company’s Long-Term Disability Plan are
not subject to federal income taxes, the payments to be made directly by the
Company pursuant to the preceding sentence shall be reduced such that the total
amount received by the Employee (from the Company and from the Long-Term
Disability Plan), after payment of any income taxes, is equal to the amount that
the Employee would have received had he been paid his base salary, after payment
of any income taxes on such base salary.   (f)   Notwithstanding the foregoing
provisions, in the event of the termination of the Employee by the Company
without cause pursuant to Paragraph 5(d), the Employee shall, for a period of
two years from the date of such termination, (i) continue to receive his Full
Salary (as defined below), which shall be payable in accordance with the payment
schedule in effect immediately prior to his employment termination, and
(ii) continue to be entitled to participate in all employee benefit plans and
arrangements of the Company (such as life, health and disability insurance and
automobile arrangements but excluding qualified retirement plans, incentive
arrangements and grants of equity awards) to the same extent (including coverage
of dependents, if any) and upon the same terms as were in effect immediately
prior to his termination. In the event of the termination of the Employee by the
Company without cause, the Employee’s vested option awards shall remain
exercisable through the period ending on the

 

4

Employment Agreement



--------------------------------------------------------------------------------

    earlier of (A) the first anniversary of the date the Employee’s employment
with the Company terminates, or (B) the expiration of the original term of the
option. In addition, effective on the date of the Employee’s termination by the
Company without cause, the Employee shall, for purposes of calculating the
amount of his benefit payable under the SERP pursuant to Paragraph 5.1 thereof,
be credited with two additional years of “credited service.” For purposes of
this Agreement, “Full Salary” shall mean the Employee’s annual base salary, plus
the amount of any bonus or incentive payments (excluding payments under the
Company’s long-term incentive program) earned or received by the Employee with
respect to the last full fiscal year of the Company for which all bonus or
incentive payments (excluding payments under the Company’s long-term incentive
program) to be made have been made.   (g)   In the event of a termination of
employment pursuant to Paragraph 5(a), (b) or (c), the Company shall pay the
Employee his full salary through the date of termination of employment. 6.   (a)
  In the event of a Change in Control of the Company (as defined below),     (i)
  The provisions of this Agreement shall be amended as follows:       (A)  
Paragraph 1(a) shall be amended to read in its entirety as follows:        
“Except as hereinafter otherwise provided, the Company agrees to continue to
employ the Employee in the position of Chief Executive Officer and President of
the Company, and the Employee agrees to remain in the employment in the Company
in that capacity, for a period of three (3) years from the date of the Change in
Control. Except as provided in Paragraph 3d, the Employee’s salary as set forth
in Paragraph 3a and his other employee benefits pursuant to the plans described
in Paragraph 3c shall not be decreased during such period.”       (B)  
Paragraph 5(a) shall be amended by the addition of the following provision at
the end of such paragraph:         “provided that the Employee agrees not to
resign, except for Good Reason (as defined below), during the one-year period
following the date of the Change in Control.”       (C)   Paragraph 5(f) shall
be amended to read in its entirety as follows:         “Notwithstanding the
foregoing provisions, if, within 36 months following the occurrence of a

 

5

Employment Agreement



--------------------------------------------------------------------------------

        Change in Control, the Employee’s employment by the Company is
terminated (i) by the Company other than for Cause, which shall not include any
failure to perform his duties hereunder after giving notice or termination for
Good Reason, disability or death or (ii) by the Employee for Good Reason,
(A) the Company shall pay to the Employee, on the date of his employment
termination, a lump sum cash payment in an amount equal to the sum of (x) his
unpaid base salary through the date of termination, (y) a pro rata portion of
his prior year’s bonus and (z) his Full Salary (as defined below) multiplied by
three (provided, however, that if the Change in Control is not described in
Section 409(a)(2)(v) of the Internal Revenue Code of 1986, as amended (the
“Code”) or if the termination occurs after the second anniversary of the Change
in Control, such payment shall be made on the same schedule as provided in
Paragraph 5(f) prior to the application of this Paragraph 6), and (B) the
Employee shall for 36 months following such termination of employment be
eligible to participate in all employee benefit plans and arrangements of the
Company (such as life, health and disability insurance and automobile
arrangements but excluding qualified retirement plans, incentive arrangements
and grants of equity awards) to the same extent (including coverage of
dependents, if any) and upon the same terms as were in effect immediately prior
to the Change in Control to the extent the Employee was then eligible to
participate in such benefit plans and arrangements of the Company. For purposes
of this Agreement, “Full Salary” shall mean the Employee’s then current annual
base salary, plus the amount of any bonus or incentive payments excluding the
cash portion of the Company’s long-term incentive program) received by the
Employee with respect to the last full fiscal year of the Company prior to the
Change in Control for which all bonus or incentive payments (excluding the cash
portion of the Company’s long-term incentive program) to be made have been
made.”

 

6

Employment Agreement



--------------------------------------------------------------------------------

      (D)   Paragraph 8 shall be amended to read in its entirety as follows:    
    “The Employee may pursue any lawful remedy he deems necessary or appropriate
for enforcing his rights under this Agreement following a Change in Control of
the Company, and all costs incurred by the Employee in connection therewith
(including without limitation attorneys’ fees) shall be promptly reimbursed to
him by the Company, regardless of the outcome of such endeavor.”     (ii)   The
Employee’s outstanding restricted stock, option awards, or similar equity awards
shall fully vest, and the vested option awards shall remain exercisable through
the period ending on the earlier of:       (A)   the later of (I) the third
anniversary of the Change in Control or (II) the first anniversary of the date
the Employee’s employment with the Company terminates, or       (B)   the
expiration of the original term of the option.     (iii)   The Employee shall
become fully vested in the SERP and, for purposes of calculating the amount of
his benefit payable under the SERP pursuant to Paragraph 5.1 thereof, shall be
credited with three additional years of “credited service.”     (iv)   Payments
under this Agreement or any other plan or arrangement covering the Employee
shall be made without regard to whether the deductibility of such payments (or
any other “parachute payments,” as that term is defined in Section 280G of the
Code, to or for the benefit of the Employee) would be limited or precluded by
Section 280G and without regard to whether such payments (or any other
“parachute payments” as so defined in said Section 280G) would subject the
Employee to the federal excise tax levied on certain “excess parachute payments”
under Section 4999 of the Code (the “Excise Tax”). The Employee shall be
entitled to receive one or more payments (each, a “Gross-Up Payment”) which
shall be an amount equal to the sum of (a) the Excise Tax imposed on any
parachute payment, whether or not payable under this Agreement, and (b) the
amount necessary to pay all additional taxes imposed on (or economically borne
by) the Employee (including the Excise Tax, state and federal income taxes and
all applicable withholding taxes) attributable to the receipt of a Gross-Up
Payment, computed assuming the application of the maximum tax rates provided by
law, so that after the payment of all applicable income taxes and excise taxes,
the Employee will be in the same economic position in which he would have been
if the Excise Tax had not been applicable. The determination of a Gross-Up
Payment shall be made at the Company’s expense by the Company’s independent
auditors or by such other certified public accounting firm as the Board of
Directors of the Company may designate prior to a Change in Control of the
Company. A

 

7

Employment Agreement



--------------------------------------------------------------------------------

      Gross-Up Payment shall be made at least 14 business days in advance of the
due date of any Excise Tax, except that any Gross-Up Payment related to payments
pursuant to Paragraph 6(a)(i)(D) shall be made upon termination of employment.
In the event of any underpayment or overpayment under this Paragraph 6(a)(iv) as
determined by the Company’s independent auditors (or such other firm as may have
been designated in accordance with the preceding sentence), the amount of such
underpayment or overpayment shall forthwith be paid to the Employee or refunded
to the Company, as the case may be, with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, in no event
shall any reimbursement of the Employee for an underpayment be made later than
the end of the calendar year following the calendar year in which the Employee
remits the related taxes to the applicable governmental authority. The
provisions for Gross-Up Payment in this Paragraph 6(a)(iv) shall apply
regardless of whether or not the Employee has terminated employment with the
Company.   (b)   For purposes of this Agreement, a “Change in Control of the
Company” means an event or occurrence set forth in any one or more of clauses
(i) through (iv) below (including an event or occurrence that constitutes a
Change in Control under one or such clauses but is specifically exempted from
another such clause):     (i)   the acquisition by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 20% or more of either (A) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this paragraph (i), none
of the following acquisitions of Outstanding Company Common Stock or Outstanding
Company Voting Securities shall constitute a Change in Control: (I) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (II) any acquisition by the Company, (III) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (IV) any acquisition by any
corporation pursuant to a transaction which complies with subclauses (A) and
(B) of clause (iii) of this Paragraph 6(b); or

 

8

Employment Agreement



--------------------------------------------------------------------------------

    (ii)   such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (A) who was a member of the Board on the
date of the execution of this Agreement or (B) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(B) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or     (iii)   the consummation
of a merger, consolidation, reorganization, recapitalization or statutory share
exchange involving the Company ,or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (A) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the surviving, resulting or acquiring corporation in
such Business Combination (which shall include, without limitation, a
corporation which as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
other entities) (such resulting or acquiring corporation is referred to herein
as the “Acquiring Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Stock and Outstanding Company Voting Securities, respectively; and
(B) no Person beneficially owns, directly or indirectly, 20% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or     (iv)  
approval by the stockholders of the Company or a complete liquidation or
dissolution of the Company.

 

9

Employment Agreement



--------------------------------------------------------------------------------

  (c)   For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following events: (i) a material diminution in the Employee’s base
salary except as provided in Paragraph 3(d); (ii) a failure by the Company to
pay annual cash bonuses to the Employees in an amount at least equal to the most
recent annual cash bonuses paid to the Employee; (iii) a failure by the Company
to maintain in effect any material compensation or benefit plan in which the
Employee participated immediately prior to the Change in Control, unless an
equitable arrangement has been made with respect to such plan, or a failure to
continue the Employee’s participation therein on a basis not materially less
favorable than existed immediately prior to the Change in Control; (iv) any
material diminution in the Employee’s position, duties, authorities,
responsibilities or title as in effect immediately prior to the Change in
Control; (v) any requirement by the Company that the location at which the
Employee performs his principal duties be changed to a new location outside a
radius of 25 miles from the Employee’s principal place of employment immediately
prior to the Change in Control; or (vi) the failure of the Company to obtain the
agreement, in a form reasonably satisfactory to the Employee, from any successor
to the Company to assume and agree to perform this Agreement. The Employee shall
provide notice to the Company of the existence of the condition upon which
Employee bases his claim for Good Reason within 90 days of the initial existence
of the condition. If the condition is capable of being corrected, the Company
shall have 30 days during which it may remedy the condition. If the condition is
fully remedied with such time period, the Company shall not owe the amounts
otherwise required to be paid under this Paragraph 6. The Employee’s right to
terminate his employment for Good Reason shall not be affected by his incapacity
due to physical or mental illness. 7.   Neither the Employee nor, in the event
of his death, his legal representative, beneficiary or estate, shall have the
power to transfer, assign, mortgage or otherwise encumber in advance any of the
payments provided for in this Agreement, nor shall any payments nor assets or
funds of the Company be subject to seizure for the payment of any debts,
judgments, liabilities, bankruptcy or other actions. 8.   Any controversy
relating to this Agreement and not resolved by the Board of Directors and the
Employee shall be settled by arbitration in the City of Boston, Commonwealth of
Massachusetts, pursuant to the rules then obtaining of JAMS, and judgment upon
the award may be entered in any court having jurisdiction, and the Board of
Directors and Employee agree to be bound by the arbitration decision on any such
controversy. Unless otherwise agreed by the parties hereto, arbitration will be
by an arbitrator selected from the panel of JAMS. The full cost of any such
arbitration shall be borne by the Company. 9.   Failure to insist upon strict
compliance with any of the terms, covenants, or conditions hereof shall not be
deemed a waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times by either party.

 

10

Employment Agreement



--------------------------------------------------------------------------------

10.   All notices or other communications hereunder shall be in writing and
shall be deemed to have been duly given when delivered personally to the
Employee or to the General Counsel of the Company or when mailed by registered
or certified mail to the other party (if to the Company, at 940 Winter Street,
Waltham, Massachusetts 02451, attention General Counsel; if to the Employee, at
the last known address of the Employee as set forth in the records of the
Company). 11.   This Agreement has been executed and delivered and shall be
construed in accordance with the laws of the Commonwealth of Massachusetts. This
Agreement is and shall be binding on the respective legal representatives or
successors of the parties, but shall not be assignable except to a successor to
the Company by virtue of a merger, consolidation or acquisition of all or
substantially all of the assets of the Company. This Agreement constitutes and
embodies the entire understanding and agreement of the parties and, except as
otherwise provided herein, there are no other agreements or understandings,
written or oral, in effect between the parties hereto relating to the employment
of the Employee by the Company. All previous employment contracts between the
Employee and the Company or any of the Company’s present or former subsidiaries
or affiliates, including the First Restated Agreement, are hereby canceled and
of no effect. Employee shall have no duty to mitigate the amount of any payments
or benefits contemplated by this Agreement. The Company’s obligations to pay or
provide the amounts or benefits set forth in this Agreement shall not be subject
to set-off, counterclaim, recoupment, or other reduction except as expressly
provided in this Agreement. 12.   The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company to assume
expressly in writing and to agree to perform its obligations under this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement prior to the effectiveness of
succession shall be a breach of this Agreement. As used in this Agreement, “the
Company” shall mean the Company as defined above and any successor to its
business or assets as aforesaid which assumes and agrees to perform this
Agreement, whether by operation of law or otherwise. 13.   The parties intend
that payments made pursuant to this Agreement be either exempt from, or
compliant with, Section 409A of the Code and the regulations promulgated
thereunder (“Section 409A”), so as not to be subject to the excise tax
thereunder. Accordingly, the following provisions shall apply to payments
pursuant to this Agreement, notwithstanding any provision to the contrary
contained in this Agreement:   (a)   Any medical, dental, prescription drug, or
other health benefits (collectively, the “Medical Benefits”) that may be
required to be provided by the Company under Paragraphs 5 or 6 and that are
provided under a so-called “self-insured” benefit plan which is subject to
Section 105(h) of the Code shall instead be structured so that on or about the
first day of each month for which coverage is to be provided the Company shall
pay to the Employee an amount in cash sufficient to cover the Company’s share of
the applicable premium for the Medical Benefits coverage for that month. The
Employee’s premium payments to the Company for Medical

 

11

Employment Agreement



--------------------------------------------------------------------------------

    Benefits shall be due on the last day of the month to which the coverage
relates. The parties intend that the first 18 months of Medical Benefits
coverage shall be exempt from the application of Section 409A, and that any
remaining payments by the Company for Medical Benefits shall be considered in
compliance with Section 409A;   (b)   Any payment of “reimbursements” by the
Company to the Employee, any payment of “in-kind benefits” from the Company to
the Employee, and any “direct service recipient payments” made by the Company on
the Employee’s behalf for a “limited period of time” (in each case as those
terms are used for purposes of Section 409A) shall be exempt from the
application of Section 409A;   (c)   Except as provided in Paragraphs 13(a) or
(b) above, or Paragraph 13(e) below, the remainder of all other payments or
benefits that are to be paid or provided by the Company to the Employee under
Paragraphs 5 or 6 shall be paid or provided in accordance with the schedules set
forth in Paragraphs 5 or 6, or if none, in accordance with the schedules set
forth in the underlying employee benefit plans and arrangements. Each payment on
a payroll date and each monthly payment under Paragraphs 5 and 6 shall be deemed
to be a “separate payment” as that term is used for purposes of Section 409A,
including the exemptions from Section 409A;   (d)   The payments that are to be
paid by the Company to the Employee under Paragraphs 5 or 6 which (i) will
constitute payments from a “non-qualified deferred compensation plan” as that
term is used for the purposes of Section 409A (after taking into account
Paragraphs 13(a) and (b) above and any other exemptions available under
Section 409A, including without limitation qualification as a “short term
deferral” within the meaning of Section 409A), (ii) are payable prior to the
date that is 6 months after the Employee’s “separation from service” as that
term is used for purposes of Section 409A (“Separation from Service”) (such date
hereinafter referred to as the “Delayed Payment Date”), and (iii) do not exceed
two (2) times the lesser of (I) or (II) below, shall be paid in accordance with
the payment schedule that would otherwise apply under Paragraphs 5 or 6 in the
absence of the application of Section 409A. For purposes of this Paragraph
13(d), “(I)” shall mean the sum of the Employee’s annualized compensation based
upon his annual rate of pay for services provided to the Company for the
calendar year preceding the Company’s taxable year in which the Employee had a
Separation from Service, and “(II)” shall mean the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which the Employee has a Separation from Service;   (e)  
The payments that are otherwise scheduled to be paid to the Employee under
Paragraphs 5 or 6 prior to the Delayed Payment Date (determined without regard
to this Paragraph 13) that exceed the amount calculated under Paragraph 13(d)
above shall instead be paid by the Company to the Employee in a lump sum
(together with interest at the prime rate as published in The Wall Street
Journal on the date of Separation from Service) one day after the Delayed
Payment Date (or, if earlier, the death of the Employee); and

 

12

Employment Agreement



--------------------------------------------------------------------------------

  (f)   The amount of expenses eligible for reimbursement to the Employee, and
the amount of in-kind benefits provided to the Employee, during any calendar
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year.   (g)   The Company shall
(i) have the right to deduct from any payment under this Agreement any and all
taxes determined by the Company to be applicable with respect to such benefits
and (ii) shall have the right to require the Employee to make arrangements
satisfactory to satisfy any such withholding obligation that may not be
satisfied in full by wage withholding described in (i).   (h)   Except as
provided in Section 6(a)(iv), the Employee shall be responsible for all taxes
with respect to any payments or benefits hereunder except for the Company’s
portion of any Social Security and Medicare taxes. The Company makes no
guarantee regarding the tax treatment of the payments or benefits provided by
this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

Employment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its seal to be hereunto affixed and
these presents to be signed by its proper officers, and the Employee has
hereunto set his hand and seal this 16th day of December, 2008, effective as of
the day and year first above written.

 

(SEAL)   PERKINELMER, INC.   By:  

/s/ G. ROBERT TOD

    G. Robert Tod, Chairperson,     Compensation and Benefits Committee  
Employee:  

/s/ ROBERT F. FRIEL

    Robert F. Friel

 

14

Employment Agreement